Case 3:20-bk-30003-SHB              Doc 71 Filed 01/13/21 Entered 01/13/21 09:12:59                         Desc
                                    Main Document     Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

IN RE:           TENNESSEE VALLEY BUILDERS, LLC

                                   DEBTOR(S)                          CASE NO. 3:20-bk-30003-SHB
                                                                      CHAPTER 7

                      NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING


         Notice is hereby given that:


         Pursuant to E.D. Bankr. LBR 9013-1(h), the court may consider this matter without further
         notice or hearing unless a party in interest files an objection. If you object to the relief
         requested in this paper, you must file with the clerk of the court at 800 Market Street, Howard
         H. Baker, Jr. United States Courthouse, Suite 330, Knoxville, Tennessee 37902, an objection
         within twenty-one (21) days from the date this paper was filed and serve a copy on Ann
         Mostoller, 136 South Illinois Avenue, Suite 104, Oak Ridge, Tennessee 37830 or by
         electronic service to bdavis@msw-law.com. If you file and serve an objection within the time
         permitted, the court will schedule a hearing and you will be notified. If you do not file an
         objection within the time permitted, the court will consider that you do not oppose the granting
         of the relief requested in this paper and may grant the relief requested without further notice
         or hearing.


         Your rights may be affected. You should read these papers carefully and discuss them
         with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
         you may wish to consult one.




                              MOTION TO APPROVE COMPROMISE

         The Motion of Ann Mostoller, Trustee, respectfully alleges:

         1.      Movant is the duly qualified and acting Trustee in this case.

         2.      The Trustee alleges that a lawsuit is pending in the Loudon County

Chancery Court in regard to a construction project undertaken by the debtor on property

owned by Daniel Carpenter (“Carpenter”) and Deborah Franklin (“Franklin”), which

lawsuit also includes as parties Terry Orr individually and Simmons Bank. Additionally,

Carpenter and Franklin have filed a claim in this case in the amount of $503,741.66.
Case 3:20-bk-30003-SHB       Doc 71 Filed 01/13/21 Entered 01/13/21 09:12:59            Desc
                             Main Document     Page 2 of 3



       3.     All parties are proposing a settlement whereby the debtor will release its

lien on the property in question and all its claims against Carpenter and Franklin,

Carpenter and Franklin will dismiss their allegations against the debtor and Terry Orr

and will release their claim in the bankruptcy case, and all parties will dismiss any

claims they may have against Simmons Bank. Upon approval of this motion and the

finalizing of the "Mutual Settlement Agreement and Release", movant will execute a

"Release of Recorded Mechanics and Materialmen's Lien" releasing the lien presently

encumbering the Carpenter/Franklin property. In addition, the retainage of

approximately $4,000.00 presently held in the trust account of Anderson Busby, PLLC

shall be paid over to Carpenter and Franklin. All parties have agreed to assume

responsibility for their respective attorney fees and costs.

       4.     Although the settlement does not produce funds for the estate, creditors

will benefit from the release of the Carpenter and Franklin claim.

       5.     Movant believes said settlement is fair and reasonable and in the best

interest of the estate and should be approved by the Court.

       WHEREFORE, Movant prays that the Court approve the above-described

compromise.

       DATED January 13, 2021.


                                          s/ Ann Mostoller
                                          Ann Mostoller, #001146
                                          Attorney for Trustee
                                          Mostoller, Stulberg, Whitfield & Allen
                                          136 South Illinois Avenue, Suite 104
                                          Oak Ridge, TN 37830
                                          (865) 482-4466
                                          bdavis@msw-law.com
Case 3:20-bk-30003-SHB        Doc 71 Filed 01/13/21 Entered 01/13/21 09:12:59       Desc
                              Main Document     Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 13, 2021, a true and exact copy of the foregoing

Motion to Compromise and proposed order was filed electronically. Notice of this filing

will be sent to the following parties as indicated below:

Via Electronic/ECF Mail
Tiffany DiIorio, Attorney for United States Trustee; ECF
Lynn Tarpy, Attorney for Debtor(s); ECF
All parties indicated on the Court's electronic filing receipt

Via US Regular Mail
All Parties as shown on the list attached hereto as an exhibit


                                           s/ Ann Mostoller
                                           Attorney
